Citation Nr: 0100964	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from October 1942 to January 
1965.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida Regional Office (RO) which, in 
pertinent part, denied service connection for an upper 
respiratory disorder and for a bilateral knee disorder.  The 
veteran has been represented throughout this appeal by the 
Military Order of the Purple Heart.  


REMAND

In reviewing the record, the Board notes that the veteran has 
not been afforded a VA examination as to his claimed upper 
respiratory disorder.  A January 2000 private treatment 
report from Dr. Hsu indicated that the veteran had acute 
bronchitis and asthma.  Additionally, a May 1999 report of 
pulmonary function testing from the MacDill Air Force Base 
Internal Medicine Clinic indicated that the veteran had mild 
obstructive lung disease based on reversible "FEF25 to 75".  
A July 1990 treatment entry noted that the veteran had 
allergic rhinitis.  

The Board notes that the veteran's service medical records 
indicate that he was seen in October 1951, with complaints of 
being bothered by frequent colds and sore throats for several 
years.  The examiner related a diagnosis of chronic 
tonsillitis.  The veteran underwent a tonsillectomy in 
October 1951.  A March 1954 treatment entry noted that the 
veteran was treated for a cough.  A December 1958 entry 
related that the veteran was seen for a cough and that this 
throat was moderately inflamed.  Additionally, a November 
1960 treatment entry noted that the veteran complained of a 
burning sensation in his chest as well as feeling tired and 
run down.  A subsequent November 1960 entry indicated that 
the veteran's burning sensation was not related to meals.  A 
November 1962 entry noted that the veteran was seen for a 
sinus infection.  Further, pursuant to a March 1963 
examination report, the veteran checked that he suffered from 
ears, nose or throat trouble, chronic and frequent colds, and 
that he had asthma.  The March 1963 examination report 
included a notation that the veteran's lungs and chest were 
normal.  

The Board observes the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is prohibited 
from reaching its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Further, when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Given nature of the 
veteran's contentions, the evidence of treatment for 
respiratory complaints during the veteran's period of 
service, the lack of a VA examination with etiological 
opinion regarding the veteran's claimed disorder, and in 
consideration of the Court's holdings in Colvin and 
Hatlestad, the Board concludes that a VA pulmonary 
examination would be helpful in resolving this issue raised 
by the instant appeal.  

Additionally, as to the veteran's claimed bilateral knee 
disorder, the Board notes that the veteran has not been 
afforded a VA orthopedic examination.  A January 1990 
radiological report, as to the veteran's right knee, from 
MacDill Air Force Base indicated that the veteran had a 
history of chronic knee pain.  The examiner indicated an 
impression of mild degenerative changes evidenced by medial 
greater than lateral joint space narrowing and mild spurring 
of the medial and lateral tibial spines.  It was noted that 
there was also a suggestion of small knee effusion and 
vascular calcifications.  

The veteran's service medical records indicate that pursuant 
to a medical board in May 1966, within a year of the 
veteran's separation from service, the veteran stated that he 
had some difficulties with his right knee when engaged in 
physical activity incident to his job as a painter.  It was 
noted that he was required to climb ladders and that he had 
developed some pain.  The veteran was referred to the 
department of orthopedics and was advised of the necessity of 
maintaining proper muscle tone.  No diagnosis was provided.  
Therefore, in consideration of the veteran's contentions, the 
evidence of complaints as to knee pathology within a year of 
the veteran's separation from service, the present evidence 
of degenerative changes of the right knee, the lack of a VA 
examination with etiological opinion, and in consideration of 
the cased noted above, the Board concludes that a VA 
orthopedic examination would be appropriate prior to 
appellate review.  

Further, the Board notes that while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  In addition, 
the duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, the VA 
has a duty to assist unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Id. 

The revised statutory duty to assist requires the VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires the VA to satisfy 
several notice requirements.  Specifically, these 
notification duties include notifying the claimant if his or 
her application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
this evidence or if the claimant should obtain it, and, 
finally, if the VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts made 
to obtain the evidence, and describing further action to be 
taken with respect to the claim.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  

The new enactments and revisions to the VA's claims 
adjudication process are applicable to pending claims, such 
as the veteran's claims.  Moreover, in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the Court held that where a law 
or regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since the claims for service connection for an upper 
respiratory disorder and bilateral knee disorder are still 
pending, the RO must apply the new law to the veteran's 
claims.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should schedule the veteran 
for a VA pulmonary examination in order 
to determine the present nature and 
severity of his upper respiratory 
disorder, if any.  All indicated tests 
and studies should be accomplished and 
the findings reported in detail.  The 
examiner should express an opinion as to 
the etiology and approximate date of 
onset of any diagnosed upper respiratory 
disorder and to comment on the 
relationship, if any, between any such 
disorder and the veteran's period of 
service.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

2.  The RO should also schedule the 
veteran for a VA orthopedic examination 
in order to determine the present nature 
and severity of his bilateral knee 
disorder, if any.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology and approximate date of 
onset of any diagnosed knee disorder and 
to comment on the relationship, if any, 
between any such disorder and the 
veteran's period of service.  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.

3.  The RO must review the claims file and 
ensure that the examinations are adequate, 
and that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000).

4.  If the benefit sought on appeal 
remains denied as to any issue, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




